DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (# US 2016/0090497) in view of Yanagi et al. (# US 2010/0227064).
Ito discloses:
1. A pretreatment liquid for a fabric to be used for inkjet textile printing ([0213]), the pretreatment liquid (treatment liquid; [0218]-[0222]) comprising: 
a block copolymer including a hydrophobic block derived from a hydrophobic resin ([0241]-[0243]) and a hydrophilic block derived from a hydrophilic resin ([0237]-[0240]); and water ([0244]-[0246]).
2. The pretreatment liquid according to claim 1, wherein: the hydrophobic resin is polyester ([0071]).
3. The pretreatment liquid according to claim 1, wherein: in the block copolymer, a content of the hydrophobic block (60% to 80%; [0243]) is higher than a content of the hydrophilic block (20% to 40%; [0240]).
4. The pretreatment liquid according to claim 3, wherein: the content of the hydrophobic block is 60 to 95 mass % (60% to 80%; [0243]) based on a total content of the hydrophobic block and the hydrophilic block.
7. The pretreatment liquid according to claim 1, wherein: a glass transition temperature or a melting point of the block copolymer is 25 to 70 °C (40 to 105 °C; [0077]).
8. The pretreatment liquid according to claim 1, wherein: at least one of the hydrophobic block and the hydrophilic block has an anionic group ([0069]; [0237]-[0241]).
9. The pretreatment liquid according to claim 1, wherein: the hydrophilic resin is polyalkylene oxide ([0008]).
10. The pretreatment liquid according to claim 1, wherein: the block copolymer does not include a urethane bond (see Example; Ink comprises urethane resin not pretreatment liquid; [0215]-[0217]).
11. The pretreatment liquid according to claim 1, wherein: a content of the block copolymer is 2 to 40 mass % with respect to the pretreatment liquid (1 to 4%; [0235]).
12. A pretreated fabric to be subjected to an application of an inkjet textile printing ink (see Examples), the pretreated fabric being obtained by pretreating at least a part of a surface of a fabric, the pretreated fabric comprising: 
a block copolymer including a hydrophobic block derived from a hydrophobic resin ([0241]-[0243]) and a hydrophilic block derived from a hydrophilic resin ([0237]-[0240]).
13. The pretreated fabric according to claim 12, wherein: the hydrophobic resin is polyester ([0071]).
14. The pretreated fabric according to claim 12, wherein: the fabric contains at least one of cotton and a polyester fiber (see Examples).
15. An ink set, comprising: the pretreatment liquid according to claim 1, and an ink containing a coloring material (30Y,30M,30C,30K; figure: 1, [0100]-[0106]).
Ito explicitly did not discloses:
1, 12. A hydrophobic resin having an SP value of less than 11 and a hydrophilic block derived from a hydrophilic resin having an SP value of 11 or more, 
wherein a difference between the SP values of the hydrophobic resin and the hydrophilic resin is 1.0 or more.
5. The pretreatment liquid according to claim 1, wherein: a weight average molecular weight of the hydrophobic block is 500 to 10,000; and a weight average molecular weight of the hydrophilic block is 500 to 6,000.
6. The pretreatment liquid according to claim 1, wherein: a weight average molecular weight of the block copolymer is 1,000 to 30,000.
Yanagi et al. teaches that to have the printed image with excellent blocking resistance property, 
5. The pretreatment liquid according to claim 1, wherein: a weight average molecular weight of the hydrophobic block is 500 to 10,000; and a weight average molecular weight of the hydrophilic block is 500 to 6,000 (200 to 1000; [0054]).
6. The pretreatment liquid according to claim 1, wherein: a weight average molecular weight of the block copolymer is 1,000 to 30,000 (3000 to 200,000; [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the pretreatment composition of Ito  by the aforementioned teaching of Yanagi et al. in order to have the printed image with excellent blocking resistance property, which gives high quality printed image.
With respect to claims 1 & 12, Ito discloses exactly same hydrophilic resin and hydrophobic resin as applicant discloses in their own specification. The SP value is property of the material, which constant to the material. Therefore, the hydrophilic resin and hydrophobic resin discloses by the Ito obviously have the hydrophobic resin having an SP value of less than 11 and a hydrophilic block derived from a hydrophilic resin having an SP value of 11 or more, and wherein a difference between the SP values of the hydrophobic resin and the hydrophilic resin is 1.0 or more.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Yamada et al. (# US 2022/0033667) discloses a treatment liquid composition for ink jet pigment printing is a treatment liquid composition which is used to be adhered to a cloth and which includes resin particles containing a polyester-based resin and a cationic compound (see Abstract).
(2) Guo et al. (# US 2021/0309878) discloses a fluid set includes an ink composition including an aqueous ink vehicle, pigment, and from 2 wt % to 15 wt % polyurethane binder. The fluid set also includes a fixer fluid composition including an aqueous fixer vehicle, and from 0.5 wt % to 12 wt % cationic polymer comprising an azetidinium-containing polyamine polymer and a second quaternary amine-containing polymer (see Abstract).
(3) Yamano et al. (# US 2018/0171172) discloses a resin composition for forming a phase-separated structure includes a block copolymer in which a hydrophilic block and a hydrophobic block are bonded to each other, and a solvent component (S) containing an organic solvent (S1) having a boiling point of 200° C. or higher (see Abstract).
(4) Houjou (# US 2009/0268002) discloses an image forming method includes the steps of: depositing an ink containing 10% or more and less than 30% of a water-soluble high-boiling-point organic solvent having an SP value of 28 or lower, onto a recording medium in accordance with an image signal, the ink having a viscosity of 10 cP or lower in a case where a temperature of the ink is 25.degree. C.; removing water contained in the solvent of the ink on the recording medium, by a heating drying device; and heating and pressurizing the ink so as to fix the ink onto the recording medium (see Abstract).
(5) Yanagi (# US 2007/0222811) discloses the image recording method for forming an image on a recording medium, includes the step of applying droplets of stimulus-responsive ink which responds to a stimulus so that the stimulus-responsive ink converts from a sol state to a gel state, on the recording medium, wherein each of the droplets of the stimulus-responsive ink has a volume of 0.5 pl to 2.5 pl (see Abstract).
(6) Kariya et al. (# US 2010/0196604) discloses an ink set for ink-jet recording comprising: a water-based ink composition which includes water, a coloring material, and resin particles having a minimum film-forming temperature MFT.sup.0 of 60.degree. C. or higher when prepared as an aqueous dispersion; and an aqueous treatment liquid which includes water, an aggregation agent that forms an aggregate when contacted with the water-based ink composition, and a water-soluble organic solvent prepared such that a minimum film-forming temperature MFT.sup.25 of the resin particles is at least 50.degree. C. lower than MFT.sup.0 in the aqueous dispersion when a mixed liquid is prepared wherein the mixed liquid includes a mixture of the resin particles, water, and the water-soluble organic solvent in an amount of 25% by mass relative to the solid content of the resin particles; and an ink-jet recording method using the ink set (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853